Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A cutter replacement robot and its adaptive cutter system for tunnel boring machine, wherein the cutter replacement robot and its adaptive cutter system for tunnel boring machine include a cutter change robot mechanism scheme, three types of new TBM cutter system and robot motion analysis; I. cutter replacement robot mechanism the cutter replacement robot is mainly composed of two parts: a body of the cutter replacement robot (1-1) and an end-effector of the cutter replacement robot (1-2); the body of the cutter replacement robot (1-1) is responsible for adjusting the position of the cutter center point and receiving the weight and the external load of the end-effector; the end-effector of the cutter replacement robot (1-2) is responsible for adjusting its posture and disassembling and assembling the cutter; (1) body of the cutter replacement robot the body of cutter replacement robot of TBM is mainly composed of main body of the scissor lift (2-1), guide rail (2-2), slide block of guide rail (2-3), big arm of the robot (2-4), sliding base of the robot (2-5) and fixed base of the robot (2-6);the fixed base of the robot (2-6) and the sliding base of the robot (2-5) constitute first mobile joint of the robot, and the big arm of Claim 1 specifically:
the structural and operative relationship between the tunnel boring machine, cutter replacement robot scissor lift, guide rail, guide rail slide block, big arm, sliding base, fixed base, cutter grab device, screw bolts device, attitude adjustment device, telescopic device, linear guide rail, telescopic hydraulic cylinder, installation carrier, cutter grasping device, claw hydraulic cylinder, claw movable part, claw fixing part, claw and reducer connecting flange, reducer mounting plate, screw bolts device, reducer housing cover, reducer housing, hydraulic motor, reducer pinion, hexagonal sleeve, cross-shaft universal coupling, attitude adjustment device, telescopic device, and cutter clamping mechanism.  Especially as it relates to the cooperation of the elements in effecting an exchange of a cutter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020093590 A1 and CN 111496801 A are cited by the Examiner as pertinent to the instant application for teaching cutter exchanging robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652